               Case 19-18467                     Doc 12              Filed 07/11/19 Entered 07/11/19 10:41:11                      Desc Main
                                                                      Document     Page 1 of 16


 Fill in this information to identify the case:

 Debtor name         American Pain Society

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)         19-18467
                                                                                                                                    Check if this is an
                                                                                                                                       amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                   04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                      Gross revenue
       which may be a calendar year                                                            Check all that apply                    (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                            $864,122.00
       From 1/01/2019 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                          $1,334,377.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other


       For year before that:                                                                    Operating a business                          $2,098,228.00
       From 1/01/2017 to 12/31/2017
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue       Gross revenue from
                                                                                                                                       each source
                                                                                                                                       (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:                                   Royalties, Gains in
       From 1/01/2019 to Filing Date                                                           Investments and Dividends                         $362,168.00


       For prior year:                                                                         Royalties, Gains in
       From 1/01/2018 to 12/31/2018                                                            Investments and Dividends                         $470,195.00


       For year before that:                                                                   Royalties, Gains in
       From 1/01/2017 to 12/31/2017                                                            Investments and Dividends                         $474,778.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               Case 19-18467                     Doc 12              Filed 07/11/19 Entered 07/11/19 10:41:11                            Desc Main
                                                                      Document     Page 2 of 16
 Debtor       American Pain Society                                                                     Case number (if known) 19-18467




3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Association Management Center, Inc.                         April 1, 2019;                  $147,130.60          Secured debt
               8735 W. Higgins Road, Suite 300                             April 11,                                            Unsecured loan repayments
               Chicago, IL 60631                                           2019; May 1,                                         Suppliers or vendors
                                                                           2019; May 28,
                                                                           2019; June 3,
                                                                                                                                Services
                                                                           2019; June 7,                                        Other
                                                                           2019; and
                                                                           June 17, 2019
       3.2.
               Barnes & Thornburg LLP                                      May 1, 2019;                     $18,015.00          Secured debt
               1 North Wacker Drive                                        May 29, 2019;                                        Unsecured loan repayments
               Suite 4400                                                  and June 4,                                          Suppliers or vendors
               Chicago, IL 60606                                           2019
                                                                                                                                Services
                                                                                                                                Other

       3.3.
               Edit Write Now, Inc.                                        April 29,                        $12,333.30          Secured debt
               5 Woodland Dr NE                                            2019; and                                            Unsecured loan repayments
               Iowa City, IA 52240                                         May 29, 2019                                         Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.4.
               Elsevier Inc.                                               May 1, 2019;                     $22,186.86          Secured debt
               PO Box 9546                                                 May 20, 2019;                                        Unsecured loan repayments
               New York, NY 10087                                          and June 11,                                         Suppliers or vendors
                                                                           2019
                                                                                                                                Services
                                                                                                                                Other

       3.5.
               Global Experience Specialists, Inc.                         May 28, 2019                     $12,247.29          Secured debt
               PO Box 96174                                                                                                     Unsecured loan repayments
               Chicago, IL 60693
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.6.
               Hilton Milwaukee City Center                                June 4, 2019                     $17,955.52          Secured debt
               509 W. Wisconsin Ave.                                                                                            Unsecured loan repayments
               Milwaukee, WI 53203                                                                                              Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.7.
               Mark Jensen                                                 May 7, 2019                        $8,670.75         Secured debt
               1505 2nd St.                                                                                                     Unsecured loan repayments
               Kirkland, WA 98033                                                                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               Case 19-18467                     Doc 12              Filed 07/11/19 Entered 07/11/19 10:41:11                              Desc Main
                                                                      Document     Page 3 of 16
 Debtor       American Pain Society                                                                     Case number (if known) 19-18467



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.8.
               Kutchins, Robbins & Diamond, Ltd.                           May 6, 2019;                     $13,400.00            Secured debt
               1101 Perimeter Drive                                        and June 3,                                            Unsecured loan repayments
               Ste 760                                                     2019                                                   Suppliers or vendors
               Schaumburg, IL 60173
                                                                                                                                  Services
                                                                                                                                  Other

       3.9.
               MAC Productions Inc.                                        May 2, 2019                      $49,988.42            Secured debt
               242 Pike Street                                                                                                    Unsecured loan repayments
               Covington, KY 41011                                                                                                Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other

       3.10
       .
            Mercer Consumer                                                May 28, 2019;                    $88,468.00            Secured debt
               PO Box 310222                                               and June 10,                                           Unsecured loan repayments
               Des Moines, IA 50331                                        2019                                                   Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other   Insurance premiums

       3.11
       .
            Wisconsin Center District                                      June 24, 2019                    $15,613.62            Secured debt
               400 W. Wisconsin Ave                                                                                               Unsecured loan repayments
               Milwaukee, WI 53203                                                                                                Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was               Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
               Case 19-18467                     Doc 12              Filed 07/11/19 Entered 07/11/19 10:41:11                       Desc Main
                                                                      Document     Page 4 of 16
 Debtor       American Pain Society                                                                     Case number (if known) 19-18467



7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and          Status of case
               Case number                                                                 address
       7.1.    Lake County, et al. v. American                  Consumer Fraud             Circuit Court of Cook County           Pending
               Pain Society, et al.                                                        50 West Washington Street            On appeal
               2018-L-003728                                                               Richard J. Daley Center
                                                                                                                                Concluded
                                                                                           Chicago, IL 60602

       7.2.    Cook County, et al v. American                   Consumer Fraud             Circuit Court of Cook County           Pending
               Pain Society, et al.                                                        50 West Washington Street            On appeal
               2017-L-013180                                                               Richard J. Daley Center
                                                                                                                                Concluded
                                                                                           Chicago, IL 60602

       7.3.    Kane County Illinois, et al. v.                  Consumer Fraud             Circuit Court of Cook County           Pending
               American Pain Society, et al.                                               50 West Washington Street            On appeal
               [Debtor has not been served as                                              Richard J. Daley Center
                                                                                                                                Concluded
               of the petition date]                                                       Chicago, IL 60602
               2018-L-002943

       7.4.    Will County IL, et al. v.                        Consumer Fraud             Circuit Court of Cook County           Pending
               American Pain Society, et al.                                               50 West Washington Street            On appeal
               2018-L-004546                                                               Richard J. Daley Center
                                                                                                                                Concluded
                                                                                           Chicago, IL 60602

       7.5.    County of Lake, et al. v.                        Consumer Fraud             Circuit Court of Lake County           Pending
               American Pain Society, et al.                                               18 N. County St.                     On appeal
               17-CH-1680                                                                  Waukegan, IL 60085
                                                                                                                                Concluded

       7.6.    Bureau County, IL et al. v.                      Consumer Fraud             Circuit Court of Cook County           Pending
               American Pain Society, et al.                                               50 West Washington Street            On appeal
               2018-L-004542                                                               Richard J. Daley Center
                                                                                                                                Concluded
                                                                                           Chicago, IL 60602

       7.7.    DuPage County, IL et al. v.                      Consumer Fraud             Circuit Court of Cook County           Pending
               American Pain Society et al.                                                50 West Washington Street            On appeal
               2018-L-004540                                                               Richard J. Daley Center
                                                                                                                                Concluded
                                                                                           Chicago, IL 60602

       7.8.    McHenry County, IL et al. v.                     Consumer Fraud             Circuit Court of Cook County           Pending
               American Pain Society et al.                                                50 West Washington Street            On appeal
               2018-L-002948                                                               Richard J. Daley Center
                                                                                                                                Concluded
                                                                                           Chicago, IL 60602

       7.9.    Piatt County, IL et al. v.                       Consumer Fraud             Circuit Court of Cook County           Pending
               American Pain Society et al.                                                50 West Washington Street            On appeal
               2018-L-12689                                                                Richard J. Daley Center
                                                                                                                                Concluded
                                                                                           Chicago, IL 60602

       7.10 Village of Bedford Park v.                          Consumer Fraud             Circuit Court of Cook County           Pending
       .    American Pain Society et al.                                                   50 West Washington Street            On appeal
               2018-L-008819                                                               Richard J. Daley Center
                                                                                                                                Concluded
                                                                                           Chicago, IL 60602




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 19-18467                     Doc 12              Filed 07/11/19 Entered 07/11/19 10:41:11                       Desc Main
                                                                      Document     Page 5 of 16
 Debtor      American Pain Society                                                                      Case number (if known) 19-18467



               Case title                                       Nature of case             Court or agency's name and          Status of case
               Case number                                                                 address
       7.11 Village of Summit v. American                       Consumer Fraud             Circuit Court of Cook County           Pending
       .    Pain Society et al.                                                            50 West Washington Street            On appeal
               2018-L-008803                                                               Richard J. Daley Center
                                                                                                                                Concluded
                                                                                           Chicago, IL 60602

       7.12 DeKalb County, Illinois et al. v.                   Consumer Fraud             Circuit Court of Cook County           Pending
       .    American Pain Society et al.                                                   50 West Washington Street            On appeal
               2018-L-13655                                                                Richard J. Daley Center
                                                                                                                                Concluded
                                                                                           Chicago, IL 60602

       7.13 Kendall County, Illinois et al. v.                  Consumer Fraud             Circuit Court of Cook County           Pending
       .    American Pain Society et al.                                                   50 West Washington Street            On appeal
               2018-L-12741                                                                Richard J. Daley Center
                                                                                                                                Concluded
                                                                                           Chicago, IL 60602

       7.14 Macoupin County, Illinois v.                        Consumer Fraud             Circuit Court of Cook County           Pending
       .    American Pain Society et al.                                                   50 West Washington Street            On appeal
               2018-L-13247                                                                Richard J. Daley Center
                                                                                                                                Concluded
                                                                                           Chicago, IL 60602

       7.15 Henry County, Illinois v.                           Consumer Fraud             Circuit Court of Cook County           Pending
       .    American Pain Society et al.                                                   50 West Washington Street            On appeal
               2018-L-12690                                                                Richard J. Daley Center
                                                                                                                                Concluded
                                                                                           Chicago, IL 60602

       7.16 The Township of Lyons v.                            Consumer Fraud             Circuit Court of Cook County           Pending
       .    American Pain Society et al.                                                   50 West Washington Street            On appeal
               2018-L-009321                                                               Richard J. Daley Center
                                                                                                                                Concluded
                                                                                           Chicago, IL 60602

       7.17 Village of Bridgeview v.                            Consumer Fraud             Circuit Court of Cook County           Pending
       .    American Pain Society et al.                                                   50 West Washington Street            On appeal
               2018-L-009526                                                               Richard J. Daley Center
                                                                                                                                Concluded
                                                                                           Chicago, IL 60602

       7.18 Village of Hodgkins v. American                     Consumer Fraud             Circuit Court of Cook County           Pending
       .    Pain Society et al.                                                            50 West Washington Street            On appeal
               2018-L-009848                                                               Richard J. Daley Center
                                                                                                                                Concluded
                                                                                           Chicago, IL 60602

       7.19 Intergovernmental Risk                              Consumer Fraud             U.S. District Court Northern           Pending
       .    Management Agency et al. v.                                                    District OH                          On appeal
               American Pain Society et al.                                                801 W. Superior Ave.
                                                                                                                                Concluded
               1:17-md-02804                                                               Cleveland, OH 44113-1837

       7.20 St. Clair County, Illinois et al. v.                Consumer Fraud             U.S. District Court Northern           Pending
       .    American Pain Society                                                          District OH                          On appeal
               1:17-md-02804                                                               801 W. Superior Ave.
                                                                                                                                Concluded
                                                                                           Cleveland, OH 44113-1837

       7.21 The City of Countryside v.                          Consumer Fraud             Circuit Court of Cook County           Pending
       .    American Pain Society et al.                                                   50 West Washington Street            On appeal
               2018-L-012640                                                               Richard J. Daley Center
                                                                                                                                Concluded
                                                                                           Chicago, IL 60602




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 19-18467                     Doc 12              Filed 07/11/19 Entered 07/11/19 10:41:11                           Desc Main
                                                                      Document     Page 6 of 16
 Debtor      American Pain Society                                                                      Case number (if known) 19-18467



               Case title                                       Nature of case             Court or agency's name and            Status of case
               Case number                                                                 address
       7.22 The City of Burbank v.                              Consumer Fraud             Circuit Court of Cook County               Pending
       .    American Pain Society et al.                                                   50 West Washington Street              On appeal
               2018-L-012659                                                               Richard J. Daley Center
                                                                                                                                  Concluded
                                                                                           Chicago, IL 60602

       7.23 The Village of Evergreen Park                       Consumer Fraud             Circuit Court of Cook County               Pending
       .    v. American Pain Society et al.                                                50 West Washington Street              On appeal
               2018-L-012652                                                               Richard J. Daley Center
                                                                                                                                  Concluded
                                                                                           Chicago, IL 60602

       7.24 International Union of Operating                    Consumer Fraud             U.S. District Court Northern               Pending
       .    Engineers et al. v. American                                                   District OH                            On appeal
               Pain Society et al.                                                         801 W. Superior Ave.
                                                                                                                                  Concluded
               1:17-md-02804                                                               Cleveland, OH 44113-1837

       7.25 Illinois Public Risk Fund v.                        Consumer Fraud             U.S. District Court Northern               Pending
       .    American Pain Society et al.                                                   District IL                            On appeal
               1:19-cv-3210                                                                219 S. Dearborn St.
                                                                                                                                  Concluded
                                                                                           Chicago, IL 60604

       7.26 R D Burns v. American Pain                          Consumer Fraud             Superior Court of California,              Pending
       .    Society et al.                                                                 Orange Cty                             On appeal
               30-2018-DD0982349-CU-PP-C                                                   751 West Santa Ana Blvd
                                                                                                                                  Concluded
               XC                                                                          Santa Ana, CA 92701

       7.27 Village of Lyons v. American                        Consumer Fraud             Circuit Court of Cook County               Pending
       .    Pain Society et al.                                                            50 West Washington Street              On appeal
               2018-L-008746                                                               Richard J. Daley Center
                                                                                                                                  Concluded
                                                                                           Chicago, IL 60602

       7.28 Williamson County, Illinois v.                      Consumer Fraud             Circuit Court of Williamson                Pending
       .    American Pain Society, et al.                                                  County                                 On appeal
               2019-L-73                                                                   Williamson County
                                                                                                                                  Concluded
                                                                                           Courthouse
                                                                                           200 W. Jefferson St., Suite
                                                                                           260
                                                                                           Marion, IL 62959


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                         Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                Case 19-18467                    Doc 12              Filed 07/11/19 Entered 07/11/19 10:41:11                            Desc Main
                                                                      Document     Page 7 of 16
 Debtor        American Pain Society                                                                       Case number (if known) 19-18467




       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss        Value of property
       how the loss occurred                                                                                                                               lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                 Who was paid or who received                        If not money, describe any property transferred           Dates           Total amount or
                 the transfer?                                                                                                                          value
                 Address
       11.1.     Adelman & Gettleman, Ltd.
                 53 W. Jackson Blvd., Suite
                 1050
                 Chicago, IL 60604                                                                                             5/22/19             $25,000.00

                 Email or website address
                 www.ag-ltd.com

                 Who made the payment, if not debtor?




       11.2.     Barnes & Thornburg LLP
                 One North Wacker Drive, Suite
                 4400
                 Chicago, IL 60606                                                                                             6/12/19             $10,000.00

                 Email or website address
                 www.btlaw.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                 Dates transfers         Total amount or
                                                                                                                       were made                        value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                          Description of property transferred or                   Date transfer         Total amount or
                Address                                         payments received or debts paid in exchange              was made                       value

 Part 7:       Previous Locations

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 19-18467                     Doc 12              Filed 07/11/19 Entered 07/11/19 10:41:11                          Desc Main
                                                                      Document     Page 8 of 16
 Debtor      American Pain Society                                                                      Case number (if known) 19-18467




14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                       Nature of the business operation, including type of services           If debtor provides meals
                                                                the debtor provides                                                    and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

       No.
           Yes. State the nature of the information collected and retained.

                  The Debtor retains customer names, addresses, email addresses, phone
                  numbers.
                  Does the debtor have a privacy policy about that information?
                   No
                   Yes
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was              Last balance
                Address                                         account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 19-18467                     Doc 12              Filed 07/11/19 Entered 07/11/19 10:41:11                           Desc Main
                                                                      Document     Page 9 of 16
 Debtor      American Pain Society                                                                      Case number (if known) 19-18467




       None
       Depository institution name and address                         Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?
                                                                       Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                       Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?
       Vanguard Archives                                               Association Management             Financial records, product            No
       3431 Powell St.                                                 Center, Inc.                       inventory, and annual                 Yes
       Franklin Park, IL 60131                                         8735 W. Higgins Road,              conference materials.
                                                                       Suite 300
                                                                       Chicago, IL 60631



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                      Court or agency name and           Nature of the case                   Status of case
       Case number                                                     address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                           Governmental unit name and             Environmental law, if known      Date of notice
                                                                       address

24. Has the debtor notified any governmental unit of any release of hazardous material?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                Case 19-18467                    Doc 12              Filed 07/11/19 Entered 07/11/19 10:41:11                               Desc Main
                                                                      Document     Page 10 of 16
 Debtor      American Pain Society                                                                      Case number (if known) 19-18467




           No.
       Yes. Provide details below.
       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Phyllis Milz                                                                                                               1994 - 2019
                    Association Management Center, Inc.
                    8735 W. Higgins Road, Suite 300
                    Chicago, IL 60631

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Kutchins Robbins & Diamond                                                                                                 2014 - 2019
                    1101 Perimeter Drive, Suite 760
                    Schaumburg, IL 60173

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Association Management Center, Inc.
                    8735 W. Higgins Road, Suite 300
                    Chicago, IL 60631

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
               Case 19-18467                     Doc 12              Filed 07/11/19 Entered 07/11/19 10:41:11                          Desc Main
                                                                      Document     Page 11 of 16
 Debtor      American Pain Society                                                                      Case number (if known) 19-18467




               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       William Maixner                                Duke University Medical Ctr                         Member of Board of
                                                      905 S. LaSalle St., room 2031                       Directors/President
                                                      DUMC Box 3094
                                                      Durham, NC 27710
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Gary A. Walco                                  Seattle Childrens Hospital                          Member of Board of Directors
                                                      Anesthesiology & Pain Medicine
                                                      4800 Sand Point Way NE
                                                      Seattle, WA 98105
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Tonya M. Palermo                               Seattle Children's Research Institute               Member of Board of
                                                      MS CW8-6 Ste 400                                    Directors/Treasurer
                                                      PO Box 5371
                                                      Seattle, WA 98145
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Yenisel Cruz-Almeida                           University of Florida                               Member of Board of
                                                      PO Box 112610                                       Directors/Secretary
                                                      2004 Mowry Rd Suite 2142
                                                      Gainesville, FL 32610
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert R. Edwards                              Brigham & Women's Hospital                          Member of Board of Directors
                                                      Pain Management, Ste 302
                                                      850 Boylston St.
                                                      Chestnut Hill, MA 02467
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Barbara St. Marie                              University of Iowa College of Nursing               Member of Board of Directors
                                                      50 Newton Road
                                                      Iowa City, IA 52242
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       John Markman                                   University of Rochester Medical Center              Member of Board of Directors
                                                      2 Brunswick St
                                                      Rochester, NY 14607
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jamie L. Rhudy                                 University of Tulsa, Dept of Psychology             Member of Board of Directors
                                                      Lorton Hall 308H
                                                      800 S. Tucker Dr.
                                                      Tulsa, OK 74104
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       David Tauben                                   Division of Pain Medicine                           Member of Board of Directors
                                                      University of Washington
                                                      1959 NE Pacific St, Box 356540
                                                      Seattle, WA 98195




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 19-18467                     Doc 12              Filed 07/11/19 Entered 07/11/19 10:41:11                          Desc Main
                                                                      Document     Page 12 of 16
 Debtor      American Pain Society                                                                      Case number (if known) 19-18467



       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Claudia Campbell                               Johns Hopkins University                            Member of Board of Directors
                                                      Psychiatry & Behavioral Science
                                                      5510 Nathan Shock Dr G Bldg Ste 100
                                                      Baltimore, MD 21224
       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Jennifer Rabbitts                              6808 55th Ave NE                                    Member of Board of Directors
                                                      Seattle, WA 98115

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Julie Christianson                             University of Kansas Medical Ctr                    Member of Board of Directors
                                                      3901 Rainbow Blvd
                                                      MS 3038
                                                      Kansas City, KS 66160
       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Carly Reisner                                  8735 W. Higgins Rd                                  Chief Executive Officer
                                                      Suite 300
                                                      Chicago, IL 60631


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


       No
           Yes. Identify below.

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Robert C. Coghill                              Cincinnati Children's Hospital                      Member of Board of              May 20, 2017 -
                                                      3333 Burnet Ave.                                    Directors                       May 14, 2019
                                                      Cincinnati, OH 45229
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       David A. Williams                              University of Michigan Health Systems               Past President/Past             May 7, 2006 - April
                                                      Chronic Pain & Faigue Research Center               Treasurer/Member of             6, 2019
                                                      24 Frank Lloyd Wright Dr.                           Board of Directors
                                                      Ann Arbor, MI 48106
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Patrick M. Dougherty                           UTMD Anderson Cancer Center                         Past Secretary/Member of        May 15, 2016 -
                                                      Pain Medicine, Unit 409                             Board of Directors              April 6, 2019
                                                      1515 Holcombe Blvd.
                                                      Houston, TX 77030
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Mark Wallace                                   University of California San Diego                  Member of Board of              May 18, 2013 -
                                                      9300 Campus Point Drive, Suite 7650                 Directors                       April 6, 2019
                                                      La Jolla, CA 92093




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 19-18467                     Doc 12              Filed 07/11/19 Entered 07/11/19 10:41:11                          Desc Main
                                                                      Document     Page 13 of 16
 Debtor      American Pain Society                                                                      Case number (if known) 19-18467



       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Theodore Price                                 7507 Cliffbrook Drive                               Member of Board of              May 15, 2016 -
                                                      Dallas, TX 75254                                    Directors                       April 6, 2019

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Susan Farrell Stock                            8735 W. Higgins Rd, Suite 300                       Chief Executive Officer         Jan. 1, 2018 - Dec.
                                                      Chicago, IL 60631                                                                   17, 2018


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates            Reason for
                                                                property                                                                  providing the value
       30.1 Claudia M. Campbell
       .    Johns Hopkins University
               Psychiatry & Behavioral
               Science
               5510 Nathan Shock Dr G Bldg,
               Suite 100                                                                                                                  Expense
               Baltimore, MD 21224                              $436.34                                                  Nov. 2018        reimbursements

               Relationship to debtor
               Board of Directors


       30.2 Robert C. Coghill
       .    Cincinnati Children's Hospital
               333 Burnet Ave.                                                                                                            Expense
               Cincinnati, OH 45229                             $384.37                                                  Nov. 2018        reimbursements

               Relationship to debtor
               Board of Directors


       30.3 Yenisel Cruz-Almeida
       .    Univ. of Florida - Inst. of Aging
               PO Box 112610
               2004 Mowry Rd., Suite 2142                                                                                                 Expense
               Gainesville, FL 32610                            $434.00                                                  April 2019       reimbursements

               Relationship to debtor
               Board of Directors


       30.4 William Maixner
       .    Duke University Medical Center
               905 S. LaSalle St., Rm 2031                                                                               Aug. 2018;
               DUMC Box 3094                                                                                             Nov. 2018; and   Expense
               Durham, NC 27710                                 $761.22                                                  Dec. 2018        reimbursements

               Relationship to debtor
               Board of Directors




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 19-18467                     Doc 12              Filed 07/11/19 Entered 07/11/19 10:41:11                         Desc Main
                                                                      Document     Page 14 of 16
 Debtor      American Pain Society                                                                      Case number (if known) 19-18467



               Name and address of recipient                    Amount of money or description and value of              Dates            Reason for
                                                                property                                                                  providing the value
       30.5 John Markman
       .    University of Rochester Medical
               Center
               2 Brunswick St.                                                                                                            Expense
               Rochester, NY 14607                              $480.35                                                  Nov. 2018        reimbursements

               Relationship to debtor
               Board of Directors


       30.6 Tonya Palermo
       .    Seattle Children's Research
               Institute
               MS CW8-6, Suite 400
               PO Box 5371                                                                                                                Expense
               Seattle, WA 98145                                $612.24                                                  April 2019       reimbursements

               Relationship to debtor
               Board of Directors


       30.7 Barbara Rakel
       .    7 Linder Valley Cir NE                                                                                                        Expense
               Iowa City, IA 52240                              $372.20                                                  Dec. 2018        reimbursements

               Relationship to debtor
               Former member of Board of
               Directors


       30.8 David Tauben
       .    University of Washington
               1959 NE Pacific St.
               Box 356540                                                                                                                 Expense
               Seattle, WA 98195                                $60.67                                                   June 2019        reimbursements

               Relationship to debtor
               Board of Directors


       30.9 Mark Wallace
       .    University of California San
               Diego
               9300 Campus Point Dr., Suite
               7650                                                                                                                       Expense
               La Jolla, CA 92093                               $34.34                                                   Nov. 2018        reimbursements

               Relationship to debtor
               Board of Directors


       30.1 David A. Williams
       0.   Universtiy of Michigan Health
               Systems
               Chronic Pain & Fatigue
               Research Center
               24 Frank Lloyd Wright Dr.                                                                                                  Expense
               Ann Arbor, MI 48106                              $106.65                                                  Nov. 2018        reimbursements

               Relationship to debtor
               Board of Directors



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 19-18467                     Doc 12              Filed 07/11/19 Entered 07/11/19 10:41:11                         Desc Main
                                                                      Document     Page 15 of 16
 Debtor      American Pain Society                                                                      Case number (if known) 19-18467



31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Case 19-18467   Doc 12   Filed 07/11/19 Entered 07/11/19 10:41:11   Desc Main
                          Document     Page 16 of 16
